Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
31, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01112-CV

                  AGILEX SUPPLY CHAIN, LLC, Appellant

                                        V.

        BAKER HUGHES OILFIELD OPERATIONS, LLC, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-66289


                         MEMORANDUM OPINION

      This is an appeal from the December 20, 2018 denial by operation of law of
appellant’s motion to dismiss under Civil Practice and Remedies Code section
27.008(a). On November 26, 2019, appellant filed a motion to dismiss the appeal.
See Tex. R. App. P. 42.1(a)(1). The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.